Case 6:20-mj-01558-GJK Document5 Filed 07/31/20 Page 1 of 1 PagelD 24
AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT

Middle District of Florida
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-1558

NIMA FAZELI
Charging District’s
Case No. unknown

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I, Nima Fazeli, understand that I have been charged in another district, the Northern District of
California.

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days
otherwise - unless J am indicted — to determine whether there is probable cause to believe that an
offense has been committed;

(5) a hearing on any motion by the government for detention;

(6) request transfer of the proceedings to this district under Fed.R. Crim.P. 20, to plead guilty.

I AGREE TO WAIVE MY RIGHT(s) TO:
O a preliminary hearing
0 a detention hearing

\Z an identity hearing, and or production of the warrant to which I may be entitled in this district. |
request that those hearings be held in the prosecuting district, at a time set by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the
charges are pending against me. .

 

In
July 31, 2020 ’ “ Defendant’s Signature

Teh

Si gnature of defendant’s attorney

 

Printed name of defendant’s attorney
